DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 16 June 2021, with respect to the 112(b) and 101 rejections have been fully considered and are persuasive.  The outstanding rejections of 16 March 2021 have been withdrawn. 
Applicant’s arguments, see Remarks, filed 16 June 2021, with respect to the rejection(s) of claim(s) 1-14 under 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 2019/0167973 to Pisarev et al.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2019/0167973 to Pisarev et al., hereinafter Pisarev.

Regarding claim 2, Pisarev further teaches wherein the treatment program comprises a parameter for specifying a current waveform (para 0157).
Regarding claim 3, Pisarev further teaches wherein in a case that the behavior is the action of the user itself, the behavior information comprises a type of the action of the user and an amount of time or the number of times the action is performed (para 0149).
Regarding claim 4, Pisarev further teaches wherein in a case that the behavior is the operation by the user to the electrical treatment device, the behavior information comprises a type of treatment 
Regarding claim 5, Pisarev teaches (Fig 1, 2, 15) an electrical treatment device (central body 202), comprising: a control unit configured to control the electrical treatment device (para 0077), wherein the control unit is configured to acquire information indicating a behavior tendency of a user (para 0140-0142), wherein a behavior of the user comprises an action of the user itself, an operation by the user to the electrical treatment device, or both (para 0145-0146), and determine a treatment program for causing the electrical treatment device to perform a treatment content corresponding to the behavior tendency of the user indicated by the information acquired (para 0149), wherein -3-Application No. 16/563,297the electrical treatment device further comprises a current generation unit configured to generate a current to be output to a body according to the treatment program via an electrode configured to come into contact with a surface of skin of the body (para 0077, 0079).
Regarding claim 6, Pisarev further teaches wherein the treatment program comprises a parameter for specifying a current waveform (para 0157).
Regarding claim 7, Pisarev teaches a system (Fig 1, 2, 15), comprising: an information processing device (external device 105); and an electrical treatment device (central body 202) that communicates with the information processing device (para 0072), wherein the information processing device comprises a control unit (processor 1505) configured to control the information processing device (para 0140-0142), the control unit comprises a tendency determination unit configured to determine a behavior tendency of a user on the basis of behavior information (para 0146) indicating a content of a behavior of a user stored in a storage unit (memory 1510, storage 1515), wherein the behavior of the user comprises an action of the user itself or an operation by the user to the electrical treatment device, or both (para 0145-0146), the control unit further comprises a program determination unit configured to determine a treatment program for causing the electrical treatment device to perform a treatment 
Regarding claim 8, Pisarev further teaches wherein the treatment program comprises a parameter for specifying a current waveform (para 0157).
Regarding claim 9, Pisarev teaches (Fig 1, 2, 15) a non-transitory computer readable medium (para 0178) storing a program for causing a computer to execute an information processing method, wherein the information processing method comprises acquiring behavior information indicating a content of a behavior of a user (para 0146) of an electrical treatment device (central body 202) and storing the behavior information in a storage unit (memory 1510, storage 1515), wherein the behavior of the use comprises an action of the user itself or an operation by the user to the electrical treatment device, or both (para 0145-0146), the information processing method further comprises determining a behavior tendency of the user, on the basis of the behavior information stored in the storage unit (para 0146), and determining a treatment program for causing the electrical treatment device to perform a treatment content corresponding to the behavior tendency (para 0149), and -5-Application No. 16/563,297the electrical treatment device comprises a current generation unit configured to generate a current to be output to a body according to the treatment program via an electrode configured to come into contact with a surface of skin of the body (para 0077, 0079).
Regarding claim 10, Pisarev further teaches wherein the treatment program comprises a parameter for specifying a current waveform (para 0157).
Regarding claim 11, Pisarev further teaches wherein in a case that the behavior is the operation by the user to the electrical treatment device, the behavior information comprises a type of treatment 
Regarding claim 12, Pisarev further teaches wherein in a case that the behavior is the operation by the user to the electrical treatment device, the behavior information comprises a type of treatment mode to be specified by the operation and an amount of time or the number of times the treatment mode has been specified (para 0150).
Regarding claim 13, Pisarev further teaches wherein in a case that the behavior is the operation by the user to the electrical treatment device, the behavior information comprises a type of treatment mode to be specified by the operation and an amount of time or the number of times the treatment mode has been specified (para 0150).
Regarding claim 14, Pisarev further teaches wherein in a case that the behavior is the operation by the user to the electrical treatment device, the behavior information comprises a type of treatment mode to be specified by the operation and an amount of time or the number of times the treatment mode has been specified (para 0150).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jane C Kalinock whose telephone number is (571)270-5162.  The examiner can normally be reached on Monday-Friday 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JANE C KALINOCK/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792